SUMMARY ORDER
Defendants-appellants Sergeant Mario Manganiello and Officer Edward McCue appeal from an order of the District Court dated January 20, 2006, denying their motion for summary judgment on qualified immunity in an action brought by plaintiffappellee Linwood Lee under 42 U.S.C. § 1988 for false arrest and excessive use of force in violation of the Fourth Amendment. Defendant-appellant the City of Mount Vernon also appeals; because only individuals can assert qualified immunity, the City’s appeal is dismissed, see Munafo v. Metropolitan Transp. Auth, 285 F.3d 201, 215 (2d Cir.2002). We assume the parties’ familiarity with the facts and procedural history of the case.
We have interlocutory jurisdiction to review a district court’s denial of summary judgment on qualified immunity only if the appeal is based “on undisputed facts or plaintiffs version of the facts.” See Coons v. Casabella, 284 F.3d 437, 440 (2d Cir. 2002) (internal quotation marks omitted). For substantially the reasons stated by the District Court, we conclude that disputed issues of material fact exist with respect to the entitlement of McCue and Manganiello to qualified immunity on both the false arrest and excessive force claims. Moreover, we note that their appeal is based on interpretations of the circumstances surrounding plaintiffs arrest that plaintiffs version of the facts do not compel. We therefore lack jurisdiction to review the District Court’s order, and the appeal is DISMISSED.